Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the drawings filed 01/10/2022 are accepted. 
Response to Arguments
2)	Applicant’s arguments, see section titled “Drawing Objections”, filed 01/10/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. Applicant argues the 35 U.S.C. 102(a)(1) rejections of claims 12-15, 19, and 20 as being anticipated by Cronenberg et al. (U.S. PGPUB 20170028132); and the 35 U.S.C. 103 rejections of claims 16 and 17 as being unpatentable over Cronenberg et al., and claim 18 as being unpatentable over Cronenberg et al. in view of Lagow et al. (W.I.P.O. 2019183013). Applicant argues against Cronenberg for the following reasons: (a) the needle (150) (recited as the cannula in the rejection filed 10/14/2021) is never received in the “interior spaced” defined by the valve plunger (134) (recited as the valve boot in the rejection); and (b) the valve plunger (134) never moves relative to the needle between the pre-use position and the use position. Examiner respectfully traverses Applicant’s arguments. With regards to (a), “the first end of the cannula” is defined as the portion of the cannula seen in Fig. 6 of Cronenberg et al. This portion of the cannula is clearly shown to be within the interior space as defined by the Annotated Fig. 5 of the rejection filed 10/14/2021, as the cannula passes through a portion of 134 in order to .
Claim Rejections - 35 USC § 102
3)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5)	Claims 12-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cronenberg et al. (U.S. PGPUB 20170028132), hereinafter Cronenberg.
Regarding claim 12, Cronenberg teaches a valve assembly (as shown in Fig. 6) for a drug delivery device (as shown in Fig. 2), the valve assembly comprising:

a cannula (Fig. 6; 150) having a first end (as shown in Fig. 6) and a second end (end opposite to the end shown in Fig. 6), the cannula defining a central passageway (Examiner interprets the cannula as defining a central passageway, as the cannula runs centrally to at least a portion the valve housing);
a valve boot (Fig. 6; 134, 146 and Annotated Fig. 5) connected to the valve housing (as shown in Fig. 5) and defining an interior space (as shown in Annotated Fig. 5) (Examiner interprets the valve boot 134 to define an interior space, as 134 demarcates at least one edge of an interior space), the valve boot is configured to move from a pre-use position (as shown in Fig. 6) where the first end of the cannula is received within the interior space to a use position where the first end of the cannula extends outside of the valve boot and the interior space [Paragraph 0059]; and
a valve sleeve (Fig. 6; 152) defining a cannula space (as shown in Fig. 6), the valve sleeve is configured to move from a pre-use position wherein the first end of the cannula is received within the cannula space (as shown in Fig. 6) to a use position where the first end of the cannula extends outside of the valve sleeve and the cannula space [Paragraph 0059].

    PNG
    media_image1.png
    670
    597
    media_image1.png
    Greyscale

Annotated Fig. 5
Regarding claim 13, Cronenberg teaches the valve assembly of claim 12, wherein the valve sleeve comprises an elastomeric material (Claim 5 recites “wherein the collapsing portion comprises an elastomeric material”, and the so-called “collapsing portion” of Cronenberg is what is referred to by Examiner as “the valve sleeve”).
Regarding claim 14, Cronenberg teaches the valve assembly of claim 12, wherein the valve sleeve comprises a first cylindrical portion having a convex tip (as shown in Annotated Fig. 6), a second portion extending from the first portion (as shown in Annotated Fig. 6), and a third frustoconical portion extending from the second portion (as shown in Annotated Fig. 6).

    PNG
    media_image2.png
    670
    601
    media_image2.png
    Greyscale

Annotated Fig. 6
Regarding claim 15, Cronenberg teaches the valve assembly of claim 14, wherein the second portion of the valve sleeve comprises a frustoconical section and a cylindrical portion (as shown in Annotated Fig. 6).
Regarding claim 19, Cronenberg teaches the valve assembly of claim 12, further comprising a pierce place (Fig. 6; 148, 160, 162) comprising a body (Fig. 6; 160) and a piercing member (Fig. 6; 148, 162) extending from the body, wherein the piercing member of the pierce plate is received within the interior space of the valve boot (as shown from Annotated Fig. 5) when the valve boot is in the pre-use position, and wherein the piercing member of the pierce plate extends outside of the valve boot and the interior space when the valve boot is in the use position [Paragraphs 0059-0060].

a housing (Fig. 1; 102, 104);
a cartridge (Fig. 1; 106) received within the housing, the cartridge configured to receive a medicament [Paragraph 0051];
a drive assembly (Fig. 2; 158) received within the housing and configured to engage the cartridge and dispense medicament from the cartridge;
a needle actuator assembly (Fig. 2; 116, 118, 120, 122) received within the housing, the needle actuator assembly comprising a patient needle configured to pierce a patient’s skin [Paragraph 0052]; and
a valve assembly (as shown in Fig. 6) comprising:
a valve housing (as shown in Annotated Fig. 5) having a first side (as shown in Annotated Fig. 5) and a second side (as shown in Annotated Fig. 5) positioned opposite from the first side;
a cannula (Fig. 6; 150) having a first end (as shown in Fig. 6) and a second end (end opposite to the end shown in Fig. 6), the cannula defining a central passageway (Examiner interprets the cannula as defining a central passageway, as the cannula runs centrally to at least a portion the valve housing);
a valve boot (Fig. 6; 134, 146 and Annotated Fig. 5) connected to the valve housing (as shown in Fig. 5) and defining an interior space (as shown in Annotated Fig. 5) (Examiner interprets the valve boot 134 to define an interior space, as 134 demarcates at least one edge of an interior space), the valve boot is configured to move from a pre-use position (as shown in Fig. 6) where the first end of the cannula is 
a valve sleeve (Fig. 6; 152) defining a cannula space (as shown in Fig. 6), the valve sleeve is configured to move from a pre-use position wherein the first end of the cannula is received within the cannula space (as shown in Fig. 6) to a use position where the first end of the cannula extends outside of the valve sleeve and the cannula space [Paragraph 0059].
Claim Rejections - 35 USC § 103
6)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8)	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cronenberg.
	Regarding claim 16, Cronenberg teaches the valve assembly of claim 14. While Cronenberg teaches that the second portion of the valve sleeve comprises at least one recessed portion (indent that causes the separation between the cylindrical and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one recessed portion of the second portion of the valve sleeve to instead exist on the third portion of the valve sleeve, as a rearrangement of parts is held to be an obvious matter of design choice (MPEP 2144.04). 
Regarding claim 17, Cronenberg teaches the valve assembly of claim 12. While Cronenberg teaches that the valve sleeve comprises an elastomeric material (Claim 5 recites “wherein the collapsing portion comprises an elastomeric material”, and the so-called “collapsing portion” of Cronenberg is what is referred to by Examiner as “the valve sleeve”), Cronenberg fails to teach wherein the valve sleeve comprises a rubber material.
	A further embodiment of Cronenberg teaches that a valve sleeve (Fig. 9; 174), which is comparable to the valve sleeve of Fig. 6, may be of rubber [Paragraph 0067].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have explicitly stated that the valve sleeve 
9)	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cronenberg in view of Lagow et al. (W.I.P.O. 2019183013), hereinafter Lagow.
	Regarding claim 18, Cronenberg teaches the valve assembly of claim 12, wherein the valve boot comprises an elastic material (Fig. 6; 146) (Examiner interprets the spring 146 to be elastic, as it is capable of returning to its original shape and form), however, Cronenberg fails to teach wherein the valve boot comprises an elastomeric material.
	Lagow teaches a valve assembly (Fig. 1B) comprising a valve boot (Fig. 3B; 508, 600 and 506 [Paragraph 00138]) wherein the valve boot comprises an elastomeric material [Paragraphs 00138 and 00140].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve boot of Cronenberg to be made comprises an elastomeric material, as taught by Lagow. Doing so would allow for resiliency of the valve boot during and after use [Paragraphs 00138-00141].  
Conclusion
10)	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783